UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-6485 Seligman Global Fund Series, Inc. (Exact name of Registrant as specified in charter) 100 Park Avenue New York, New York 10017 (Address of principal executive offices) (Zip code) Lawrence P. Vogel 100 Park Avenue New York, New York 10017 (Name and address of agent for service) Registrants telephone number, including area code: (212) 850-1864 Date of fiscal year end: 10/31 Date of reporting period: 4/30/08 ITEM 1. REPORTS TO SHAREHOLDERS. Seligman Global Fund Series, Inc. Emerging Markets Fund Global Growth Fund Global Smaller Companies Fund Global Technology Fund International Growth Fund Mid-Year Report April 30, 2008 Investing Around the World for Capital Appreciation J. & W. SELIGMAN & CO. INCORPORATED ESTABLISHED 1864 100 Park Avenue, New York, NY 10017 Experience Seligman has been in business for more than 140 years, at times playing a central role in the financial development of the country and its markets. Over that time, the firm has managed clients wealth through dramatic market changes and has remained a consistent, reliable presence on Wall Street. Today, Seligman is drawing on its long history and long-term perspective as we focus on the future and on developing investment solutions that help clients arrive at their goals. Insight Asset management is driven by insight  into the direction of the economy, how companies will perform, how markets will behave, and how investors will respond. Portfolio managers at the firm have been in the investment business, on average, for more than 20 years. Over that time, they have refined their ability to assess a companys prospects, management, and products, while also weighing the impact of economic and market cycles, new trends, and developing technologies. Solutions Seligmans commitment to the development of innovative investment products  including the nations first growth mutual fund, pioneering single-state municipal funds, and one of the countrys premier technology funds  defines our past and informs our future. Our ongoing research into the nature of investment risk  begun in the early s  has resulted in the Seligman Time Horizon Matrix ® asset allocation strategy that redefines the relationship between risk and reward over time. The strategy offers investors a variety of investment solutions for goals ranging from college savings to retirement planning. Whether you select Seligman for one investment product, or as a comprehensive asset manager, we believe we can help you reach your goals. Table of Contents To The Shareholders 1 Performance Summary 2 Benchmarks 3 Performance and Portfolio Overview 4 Understanding and Comparing Your Funds Expenses 16 Portfolios of Investments 18 Statements of Assets and Liabilities 29 Statements of Operations 30 Statements of Changes in Net Assets 31 Notes to Financial Statements 33 Financial Highlights 45 Matters Relating to the Directors Consideration of the Continuance of the Management Agreement and Subadvisory Agreement 60 Board of Directors and Executive Officers 64 Additional Fund Information 65 To The Shareholders Y our mid-year shareholder report for Seligman Global Fund Series, Inc. follows this letter. The report contains each Funds investment results, portfolio of investments on April 30, 2008, and financial statements. For the six months ended April 30, 2008, based on the net asset value of Class A shares (excluding sales charges), Seligman Emerging Markets Fund posted a total return of -10.0%, Seligman Global Growth Fund posted a total return of -13.1%, Seligman Global Smaller Companies Fund posted a total return of -13.2%, Seligman Global Technology Fund posted a total return of -13.8%, and Seligman International Growth Fund posted a total return of -18.0%. Please note that, on May 16, 2008, Class D shares of the Funds were converted to Class C shares at their respective net asset values. The conversion did not affect individual shareholder account values. Effective at the close of business on May 16, 2008, Class D shares are no longer offered by the Funds. By order of the Board of Directors, William C. Morris Brian T. Zino Chairman President June 20, 2008 Manager General Distributor General Counsel J. & W. Seligman & Co. Seligman Advisors, Inc. Sullivan & Cromwell LLP Incorporated 100 Park Avenue 100 Park Avenue New York, NY 10017 Important Telephone Numbers New York, NY 10017 (800) 221-2450 Shareholder Services Subadviser (800) 445-1777 Retirement Plan Services Shareholder Service Agent Subadviser to Seligman Emerging (212) 682-7600 Outside the United States Seligman Data Corp. Markets Fund, Seligman Global (800) 622-4597 24-Hour Automated 100 Park Avenue Growth Fund, Seligman Global Telephone Access Service New York, NY 10017 Smaller Companies Fund, and Seligman International Growth Fund: Mail Inquiries to: P.O. Box 9759 Wellington Management Company, LLP Providence, RI 02940-9759 75 State Street Boston, MA 02109 1 Performance Summary Seligman Emerging Markets Fund For the six months ended April 30, 2008, Seligman Emerging Markets Fund posted a total return of (10.04)%, based on the net asset value of Class A shares (excluding sales charges). During the same period, the Lipper Emerging Markets Funds Average returned (10.70)% and the Morgan Stanley Capital International (MSCI) Emerging Markets Index returned (10.18)%. Seligman Global Growth Fund For the six months ended April 30, 2008, Seligman Global Growth Fund posted a total return of (13.09)%, based on the net asset value of Class A shares (excluding sales charges). During the same period, the Funds peers, as measured by the Lipper Global Funds Average and the Lipper Global Large-Cap Growth Funds Average returned (10.12)% and (10.51)%, respectively. The MSCI World Index and the MSCI World Growth Index returned (9.12)% and (7.34)%, respectively, for the same period. Seligman Global Smaller Companies Fund For the six months ended April 30, 2008, Seligman Global Smaller Companies Fund posted a total return of (13.18)%, based on the net asset value of Class A shares (excluding sales charges). During the same period, the Lipper Global Small/Mid-Cap Core Funds Average returned (13.92)%, and the S&P/Citigroup Broad Market Less Than US $2 Billion Index returned (14.65)%. Seligman Global Technology Fund For the six months ended April 30, 2008, Seligman Global Technology Fund posted a total return of (13.77)%, based on the net asset value of Class A shares (excluding sales charges). During the same period, the Lipper Science & Technology Funds Average returned (16.55)%, the Lipper Global Funds Average returned (10.12)%, the MSCI World Index returned (9.12)%, and the MSCI World IT Index returned (14.19)%. Seligman International Growth Fund For the six months ended April 30, 2008, Seligman International Growth Fund posted a total return of (18.00)%, based on the net asset value of Class A shares (excluding sales charges). During the same period, the Lipper International Funds Average returned (10.46)%, the Lipper International Multi-Cap Growth Funds Average returned (11.00)%, the MSCI Europe, Australasia, Far East Index returned (8.99)%, and the MSCI Europe, Australasia, Far East Growth Index returned (7.41)%. 2 Benchmarks Averages Lipper Emerging Markets Funds Average  This average comprises mutual funds which seek long-term capital appreciation by investing at least 65% of total assets in emerging market equity securities, where emerging market is defined by a countrys GNP per capita or other economic measures. Lipper Global Funds Average  This average comprises mutual funds which invest at least 25% of their portfolios in equity securities traded outside the US, and may own US securities as well. Lipper Global Large-Cap Growth Funds Average  This average comprises mutual funds that, by portfolio practice, invest at least 75% of their equity assets in companies both inside and outside of the US with market capitalizations (on a three-year weighted basis) greater than the 500th-largest company in the S&P/Citigroup World Broad Market Index (BMI). Large-cap growth funds typically have an above-average price-to-cash flow ratio, price-to-book ratio, and three-year sales-per-share growth value, compared to the S&P/Citigroup World BMI. Lipper Global Small/Mid-Cap Core Funds Average  This average comprises mutual funds that, by portfolio practice, invest at least 75% of their equity assets in companies both inside and outside of the US with market capitalizations (on a three-year weighted basis) less than the 500th-largest company in the S&P/Citigroup World BMI. Small/mid-cap core funds typically have an average price-to-cash flow ratio, price-to-book ratio, and three-year sales-per-share growth value, compared to the S&P/Citigroup World BMI. Lipper International Funds Average  This average comprises mutual funds which invest their assets in equity securities whose primary trading markets are outside the US. Lipper International Multi-Cap Growth Funds Average  This average comprises mutual funds that, by portfolio practice, invest in a variety of market capitalization ranges without concentrating 75% of their equity assets in any one market capitalization range over an extended period of time. Multi-cap funds typically have 25% to 75% of their assets invested in companies strictly outside of the US with market capitalizations (on a three-year weighted basis) greater than the 250th-largest company in the S&P/Citigroup World ex-U.S. BMI. Multi-cap growth funds typically have an above-average price-to-cash flow ratio, price-to-book ratio, and three-year sales-per-share growth value compared to the S&P/Citigroup World ex-U.S. BMI. Lipper Science & Technology Funds Average  This average com prises mutual funds which invest primarily in the equity securities of domestic and foreign companies engaged in science and technology. Indices Morgan Stanley Capital International EAFE (Europe, Australasia, Far East) Index (MSCI EAFE Index)  This is a free float-adjusted market capitalization index that is designed to measure developed market equity performance, excluding the US and Canada. Morgan Stanley Capital International EAFE (Europe, Australasia, Far East) Growth Index (MSCI EAFE Growth Index)  This is a free float-adjusted market capitalization-weighted index that measures stock market performance of the developed markets in Europe, Australasia, and the Far East with a greater-than-average growth orientation. Morgan Stanley Capital International Emerging Markets Index (MSCI EM Index)  This is a free float-adjusted market capitalization index that is designed to measure equity market performance in the global emerging markets. Morgan Stanley Capital International World Growth Index (MSCI World Growth Index)  This is a free float-adjusted market capitalization-weighted equity index representing growth (high price-to-book value) securities in the worlds developed stock markets. Morgan Stanley Capital International World Index (MSCI World Index)  This is a free float-adjusted market capitalization index that is designed to measure global developed market equity performance. Morgan Stanley Capital International World IT Index (MSCI World IT Index)  This is a free float-adjusted market capitalization index designed to measure information technology stock performance in the global developed equity markets. S&P/Citigroup Broad Market Less Than US $2 Billion Index  This index represents the entire universe of institutionally investable securities with a total available market capitalization of at least the local equivalent of US $100 million and not more than US $2 billion. Adapted from materials from Lipper Analytical Services Inc., Morgan Stanley Capital International, and Standard & Poors. The averages and indices are unmanaged benchmarks that assume reinvestment of distributions. The performance of the averages excludes the effect of fees, taxes, and sales charges, and the performance of the indices also excludes the effect of expenses. Investors cannot invest directly in an unmanaged average or index. 3 Performance and Portfolio Overview This section of the report is intended to help you understand the performance of each Fund of Seligman Global Fund Series and to provide a summary of each Funds portfolio characteristics. Performance data quoted in this report represents past performance and does not indicate or guarantee future investment results. The rates of return will vary and the principal value of an investment will fluctuate.
